Section 23 of the General City Law, cited by appellants, provides' for the exercise of the powers granted to, cities by article 2-A of the General City Law, commonly known as the “ Home Rule Act ”, and has no application to the exercise of the power of amendment, alteration and change granted by section 83 of the General City Law. This latter section specifies the official body which may exercise the power granted by it and the manner in which such power shall be exercised. The questioned ordinance was adopted in compliance with that section. Present — Nolan, P. J., Johnston, Adel, Sneed and Wenzel,- JJ. [See post, p. 944.]